El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La cuestión a decidir en el presente caso es si un co-munero puede solicitar la división de la cosa común me-diante nn procedimiento eos parte. La corte inferior denegó de plano una petición de división de comunidad iniciada en nn procedimiento ex parte, sin perjueio de que la peticio-naria recurriera al procedimiento ordinario.
La petición radicada en la corte inferior snstancialmente alega que la peticionaria es dueña de la mitad proindivisa de una finca urbana que se describe; que le otra mitad per-tenece a Juana Valdés; que la peticionaria no desea per-manecer en la comunidad y siendo la finca indivisible fia ofrecido a la otra condueña venderle su condominio o com-prarle el de ella y que aquélla no había accedido a lo uno ni a lo otro. Termina la petición con súplica de que con citación de Juana Yaldés se ordene al mársbal que proceda a vender en pública subasta la referida finca y que depo-*675site en la secretaría de la corte el producto de la venta ■para ser distribuido entre las condueñas según proceda.
Los abogados de la peticionaria empiezan por admitir que no conocen de ningún caso donde la división de comu-nidad se baya tramitado mediante expediente de jurisdic-ción voluntaria ni pueden citar autoridad alguna en apoyo de su contención. Ello no obstante insisten en la adecua-ción del procedimiento seguido por ellos y a ese efecto ar-guyen que no puede presumirse que al notificarse a Juana Valdés de la pretensión de la peticionaria, vaya ella a com-parecer a oponerse a la venta en pública subasta. Basan esta suposición en que no interesando ella comprar el con-dominio de la peticionaria ni venderle el suyo, debe presu-mirse que lo que desea es que se venda la propiedad en pú-blica subasta. Arguyen, además, que para exigir a la pe-ticionaria que siga un pleito declarativo habría que» supo-ner que los hechos alegados por ella en su petición de división de comunidad no son ciertos y que entre ella y Juana Valdés existe una controversia de hecho o de derecho su-jeta a adjudicación judicial y que de los autos no surge base para tal presunción.,
En verdad no vemos por qué debemos presumir que Juana Valdés no vaya a comparecer a oponerse a las pretensiones de la peticionaria. Si bien ésta alega que Juana Valdés se niega a comprar la participación de la peticionaria o a vénderle la suya, ésa es una mera alegación de la peticionaria que debe probar antes de que podamos tomarla como cierta. Tradicionalmente ha existido en Puerto Rico y existe aún, la distinción entre asuntos de jurisdicción voluntaria y los de jurisdicción contenciosa. Según el artículo 1811 de la Ley de Enjuiciatniento Civil,(1) el cual está aún en vigor por no hallarse en conflicto con el Código de Enjuiciamiento Civil que empezó a regir ' en *6761904, (2) ni con las Reglas de Enjuiciamiento Civil, se con-siderarán actos de jurisdicción voluntaria todos aquéllos en que sea necesaria, o se solicite, la intervención del juez, sin estar empeñada ni promoverse cuestión alguna entre par-tes conocidas y determinadas. Ex parte Nadal, 5 D.P.R. 110 (1904) (2da. ed., 1913).
Un ejemplo típico de actos de jurisdicción voluntaria es una solicitud para enajenar bienes de menores o una so-bre declaratoria de herederos. En esos casos no se pro-mueve acción alguna entre partes conocidas y determinadas. Los peticionarios son los únicos interesados en el remedio que se solicita. Puede, desde luego, convertirse el proce-dimiento en contencioso si compareciere una parte oponién-dose o pretendiendo un interés adverso al de los peticiona-rios.
 Contrario a la aseveración de la peticionaria, en el presente caso se promueve una cuestión entre partes conocidas y determinadas. De un lado está la peticionaria alegando que es dueña de la mitad proindivisa de la finca. Del otro está Juana Valdés, quien, según la propia peticionaria, es dueña de la otra mitad. Se alega por ésta que Juana Valdés se niega a comprarle su condominio o a venderle el suyo, y por último se solicita que la totalidad de la finca se venda en pública subasta al mejor postor. Siendo esto así, parece claro que el procedimiento para dividir la comunidad en el presente caso, donde no comparecen en solicitud del remedio todos los condueños, no es un procedimiento de jurisdicción voluntaria.!3)
Con el mismo derecho que ahora pretende hacerlo la pe-ticionaria, podría el que se creyese con derecho a cobrar *677un crédito acudir a la jurisdicción voluntaria y de ese modo hacer caso omiso del procedimiento ordinario prescrito por la ley. La ley adjetiva, o más concretamente, el Código de Enjuiciamiento Civil y las Eeglas de Enjuiciamiento Civil cuando son aplicábles, tienen fuerza de ley y los que acu-den a las cortes ele justicia en solicitud de remedios, están obligados a seguirlos mientras se hallen vigentes. Las Re-glas de Enjuiciamiento Civil exigen que la reclamación de un derecho en casos contenciosos se promueva por medio de una demanda y que el demandado sea traído a la juris-dicción de la corte mediante un emplazamiento expedido por el secretario en' el cual, no sólo se le notifica de la de-manda, sí que se le informa del plazo que la ley — no la corte — le concede para comparecer en defensa de sus de-rechos. Mientras ese procedimiento no sea variado por la autoridad competente," tanto la peticionaria como cual-quiera otra persona, están obligadas a seguirlo.

Procede desestimar la petición de certiorari y devolver los autos originales a la corte inferior.


(1) Nos referimos a la Ley de Enjuiciamiento Civil que empezó a regir en Puerto Bicó el 1ro. de abrir de 1881.


(2)E1 artículo 361 del. Código de Enjuiciamiento Civil prescribe:
“Toda ley, reales decretos, órdenes, órdenes militares, disposiciones o parte de ellos incompatibles o en conflicto con este Código quedan por la presente derogados. ’ ’


(3)Si todos los condueños se ponen de acuerdo para solicitar la venta de la cosa en pública subasta, por ser ésta indivisible, o por no ponerse de acuerdo con su división, no hay duda que en ese caso podría acudirse a la jurisdicción voluntaria.